Elliott, J.
— This action originated before a justice of the peace, where trial was had, and judgment rendered for the appellee Toney for $45.50. Appellant appealed to the cir*593cuit court, where a trial was had and a verdict and judgment rendered, on the 25th day of January, 1878, in favor of appellee, for forty-five dollars. Trial was had since the act of March, 1877, went into force ; the amount in controversy is¡ less than fifty dollars; the action originated before a justice of the peace, and, therefore, this appeal will not lie.
It is true that the complaint claims eighty dollars, but the judgment appealed from was for forty-five dollars, and with it the appellee was content. The only amount in controversy, therefore, is the sum of forty-five dollars. The appellee is claiming the payment of that sum and no more, and the appellant is simply resisting payment of that sum, for nothing is claimed by way of counter-claim or set-off. If the appeal fails, the appellee can get no more than forty-five dollars, interest, and costs; if it succeeds, the appellant escapes payment of that sum, interest and costs. Halleck v. Weller, 72 Ind. 342.
The appeal is dismissed, at the costs of appellant..
Opinion filed at November term, 1880.
Petition for a rehearing overruled at May term, 1881.